Citation Nr: 1215721	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO. 08-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from May 26, 1999, to August 17, 1999, and from February 25, 2000, to January 23, 2002.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.



FINDINGS OF FACT

1. A psychiatric disorder was not noted upon the Veteran's entry into his second period of active service in February 2000. 

2. Clear and unmistakable evidence is not present both that the Veteran had a psychiatric disorder prior to his entry into his second period of service beginning in February 2000, and that a psychiatric disorder was not aggravated (permanently increased in severity) during that second period of service. 

3. The evidence preponderates in favor of the conclusion that a chronic psychiatric disorder, including bipolar disorder, was present during the Veteran's second period of service beginning in February 2000, and that psychiatric disorder has persisted from the second period of service up to the present time.


CONCLUSION OF LAW

A psychiatric disorder, including a bipolar disorder, was incurred in service. 38 U.S.C.A. §§ 1111, 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011).

The Board herein grants the Veteran's appealed claim for service connection for a psychiatric disorder to include bipolar disorder. There is thus no reasonable possibility that any additional notice or assistance to the Veteran will further that claim, and hence no further notice or development assistance need be afforded him prior to the Board's adjudication herein of that claim for service connection.


II. Claim for Service Connection for Psychiatric Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. If a disorder noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Id. 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

A veteran is presumed to be in sound condition upon entry into service except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service is required to rebut that presumption of soundness. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner, 370 F.3d at 1096 . 

The Veteran's service treatment records and service examination records are deficient in this case, with most records apparently missing and the RO unsuccessful in its efforts to obtain additional records from service. When service records are lost, the VA has an obligation to search for alternative records which support the veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Moreover, when service records are lost, VA regulations provide that service connection may be shown through other evidence.  Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) (1994).  This alternative evidence may be private medical records showing treatment of the claimed disability, fellow service personnel statements, personal testimony, etcetera. The evidence may also be statements provided by accredited military experts. In this case, because the Board herein finds sufficient evidence to support the grant of service connection for the benefit sought notwithstanding the deficiency in service records, additional efforts to obtain alternative records are not now required to develop the claim in support of the claim and the Board's adjudication. 

The service records contained within the claims file include an enlistment examination and a report of medical history both dated in June 1998, neither of which identify any psychiatric symptoms or any psychiatric diagnosis or disability. Also from June 1998 is a hand-written note from a family practice physician stating that the Veteran is in good health upon examination that day, and further informing that the Veteran is cleared for military duty. The note makes no mention of any psychiatric findings or conditions. 

A service "adult preventive and chronic care flow sheet" contained within the claims file informs of outpatient treatments for listed disorders as follows: 

special screening for unspecified condition, treatment in May 2000; 

narcissistic personality disorder, treatment in May 2000; 

bipolar disorder, most recent episode unspecified, treatment in July 2000; 

bipolar disorder, most recent episode manic, moderate, treatment in September 2000; 

unspecified disorder of the skin an subcutaneous tissue , treatment in November 2000; 

unspecified personality disorder, treatment in August 2001;

bipolar disorder, most recent or current episode mixed, severe, treatment in August 2001; 

termination examination, treatment in September 2001; 

observation for other suspected mental condition, not found, December 2001.

The service treatment records which would correspond to these listed episodes of care are reported to be unavailable. It is notable that most of these listed episodes of care were for assessed psychiatric or personality disorder. Relevantly for purposes of the Board's adjudication, treatment for an assessed bipolar disorder is documented on multiple occasions over the course of the Veteran's second period of service. 

The claims file contains private psychiatric treatment records by A.M.S., M.D. These include a treatment in January 2000 for a complaint of a manic episode. The Veteran was noted to be on medication management, with Depakote and Seroquel prescribed. However, a clear diagnosis of psychiatric disability is not present in that treatment record. 

Despite this January 2000 record, there is not a diagnosed psychiatric disability noted upon entry into the Veteran's second period of service beginning in February 2000, so that the presumption of soundness for that period of service applies. 38 U.S.C.A. § 1111. The record lacks clear and unmistakable evidence both that a psychiatric disorder existed prior to service and was not aggravated in service, to overcome the presumption of soundness for that second period of service. Hence, the claim is to be addressed based on direct service connection for that second period of service. 38 U.S.C.A. § 1111; Wagner.

A December 2006 private psychiatric treatment assessment is illustrative of the Veteran's ongoing psychiatric difficulty which appears from the evidence of record to date from service. That treatment record notes the Veteran's self-report of diagnosis of bipolar disorder in the military in 2000, with prescribed Depakote in the military but the Veteran since that time being inconsistent in taking his medication. He reported that he would stop taking the medication when he was feeling better. The Veteran also then reported variability in his level of symptoms, feeling worse in the winter. He reported a panoply of current symptoms including feeling stress, nervousness, anxiety, being easily distracted and difficulty concentrating or accomplishing tasks, inability to sleep, restlessness, and paranoia. He also reported being overwhelmed by current circumstances, including losing his job, concern about failing classes, and stress in his relationship. The examiner diagnosed severe bipolar disorder with most recent episode depressed. The examiner deferred any Axis II diagnosis. Significantly, the examiner did not discount the Veteran's history of bipolar disorder. 

The Board finds no indication in the record that the Veteran has not had ongoing psychiatric disability, generally diagnosed in the record to include bipolar disorder, from the Veteran's second period of service onward. In the absence of credible evidence to the contrary, the Board finds that the preponderance of the evidence favors direct service connection for a psychiatric disorder to include bipolar 
disorder, based on a chronic disorder diagnosed in service and persisting thereafter. 38 C.F.R. § 3.303. 


ORDER

Service connection for a psychiatric disorder, including bipolar disorder, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


